


116 HRES 484 IH: Commemorating the unofficial start of the inland waterway system navigation season and the role of the Corps of Engineers in facilitating access and increasing efficiencies in the American agricultural and trade economy.
U.S. House of Representatives
2019-07-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV
116th CONGRESS
1st Session
H. RES. 484
IN THE HOUSE OF REPRESENTATIVES

July 11, 2019
Ms. Craig (for herself, Mr. Rodney Davis of Illinois, Mr. Kelly of Pennsylvania, Mr. Bost, Ms. Finkenauer, Mr. Lipinski, Mr. Balderson, and Mr. Loebsack) submitted the following resolution; which was referred to the Committee on Transportation and Infrastructure

RESOLUTION
Commemorating the unofficial start of the inland waterway system navigation season and the role of the Corps of Engineers in facilitating access and increasing efficiencies in the American agricultural and trade economy.
 
 
Whereas the navigation of the inland waterway system is part of the United States marine transportation system, which provides for both passenger transport and domestic freight transportation infrastructure and coastal gateways for global trade;  Whereas the St. Paul District of the Corps of Engineers considers the first tow to arrive at Lock and Dam 2 as the unofficial start of the inland waterway system navigation season, because it means all locks are accessible to commercial and recreational vessels; 
Whereas, on April 24, 2019, the first tow to reach Lock and Dam 2 was the Motor Vessel Aaron F. Barrett, pushing 12 barges en route to St. Paul, Minnesota, and it was locked through Lock and Dam 2, near Hastings, Minnesota;  Whereas, up and down the river, shippers and consumers from 38 States depend on the inland waterways to move about 600 million tons of cargo valued at over $300 billion annually; 
Whereas American farmers are reliant on the inland waterway system as a low-cost transportation mechanism for their goods traded internationally;  Whereas 541,000 jobs are directly tied to our inland waterway system; 
Whereas the work by the Corps of Engineers to maintain the inland waterway system is vital to the Nation’s economy;  Whereas the Corps of Engineers is responsible for maintaining 192 commercially active lock sites with 238 lock chambers, providing a minimum 9-foot navigation channel on nearly 12,000 miles of inland and intracoastal waterways; 
Whereas, in addition to lock maintenance, the Corps of Engineers promotes environmental enhancement, river navigation, flood damage reduction, water and wetlands regulation, recreation site preservation, and disaster response;  Whereas more than 78 percent of the locks and dams operated by the Corps of Engineers on the system are well beyond their 50-year design life, and nearly half of vessels experience delays; 
Whereas the Mississippi River contributes the largest percentage into the Inland Waterways Trust Fund to contribute in the construction and rehabilitation of locks and dams, yet has received limited investment return to its infrastructure; and  Whereas proportional investment in the inland waterway system infrastructure would directly result in efficiency and productivity gains across sectors and significantly impact the competitiveness of American commodities in international markets: Now, therefore, be it 
 
That the House of Representatives— (1)recognizes the start of the inland waterway system navigation season; 
(2)acknowledges the work of the Corps of Engineers in maintaining the inland waterway system as vital to the Nation’s economy;  (3)recognizes that more than 78 percent of the locks and dams operated by the Corps of Engineers on the system are well beyond their 50-year design life; and 
(4)expresses its sense that investment in the inland waterway system infrastructure is needed and would significantly impact the competitiveness of American commodities in international markets.   